Case 1:17-cv-02161-CBA-RML Document 262 Filed 12/23/18 Page 1 of 3 PageID #: 4188



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------------------X
  JACOB          SCHONBERG,              BINYOMIN             SCHONBERG,
  BINYOMIN HALPERN, RAPHAEL BAROUCH ELKAIM,
  BUSHWICK OPERATIONS LLC, KINGSTON OPERATIONS                                       Case No.:
  LLC, JEFFERSON OPERATIONS LLC,                             369 GATES               17-cv-2161 (CBA)(RML)
  OPERATIONS LLC, 1078 DEKALB OPERATIONS LLC, 618
  LAFAYETTE OPERATIONS LLC,                            74 VAN BUREN
  OPERATIONS LLC, 760 WILLOUGHBY OPERATIONS                                          NOTICE OF
  LLC, 454 CENTRAL AVENUE OPERATIONS LLC, 855                                        APPERANCE
  DEKALB AVENUE OPERATIONS LLC, 720 LIVONIA
  OPERATIONS LLC, SLOPE EQUITIES OPERATIONS LLC,
  WILLOUGHBY ESTATES OPERATIONS LLC, 73 EMPIRE
  DEVELOPMENT OPERATIONS LLC, 980 ATLANTIC
  HOLDINGS            OPERATIONS LLC, 325 FRANKLIN
  OPERATIONS LLC, 8 MAPLE AVENUE OPERATIONS LLC
  853 LEXINGTON OPERATIONS LLC, 348 ST. NICHOLAS
  OPERATIONS LLC, 1301 PUTNAM OPERATIONS LLC, 945
  PARK PLACE OPERATIONS LLC,                           BERTHA SARA
  SCHONBERG, SHIMON ASULIN, YECHIEL BEN-DAVID,
  YAAKOV BEN-SHIMON, AVRAHAM BEN-ZIMRA,
  RACHEL BEN-ZIMRA, NETANEL COHEN-ARAZI, ISAAC
  ELKAIM, JAKOB ELKAIM, DAVID DOV ERNSTER,
  SHMUEL GABAI, MIKE GENUTH, MIRIAM GENUTH,
  RACHEL GOLOMBACK, PINCHAS GROSKOPF, NATHAN
  GROSS, CLARA GROSSMAN, IRVING GROSSMAN,
  ABRAHAM JOSHUA GROSSNASS, FRIEDA KARMEL,
  MORRIS KARMEL, MIRIAM CHAYA LEV (BEN-SIMON),
  AVRAHAM YESHAYAHU LEV, OVED LEVI, YAAKOV
  LEVIN, SIMHA MAIMON, YOSEF MAIMON, MORDECHAI
  YAAKOV MEYER, SARA MEYER, MICHAEL MULLER,
  PINHAS DOV NEUFELD, ABRAHAM PASKAS, DAVID
  SCHONFELD, PNINA SCHONFELD, ITAMAR SHAYA,
  SHIMON            SHENKER, YOSSEF SHTERN, ZEVULUN
  VEICHELDER,              ABRAHAM             VINBERG, ELYASHIV
  MENAHEM WEIL, YAAKOV WIZMAN, AVRAHAM
  ZAKUTA, AND CHAJA CHAVA ZWIEBEL,

                                     Plaintiffs,

                            v.

  YECHEZKEL                STRULOVICH                a/k/a        CHASKIEL
  STRULOVITCH, YECHIEL OBERLANDER a/k/a MICI
  OBERLANDER a/k/a MIHAY OBERLANDER, CSRE LLC,
  -------------------------------------------------------------------------------X
  -------------------------------------------------------------------------------X
                      -- caption
                         caption continued
                                  continued on on next
                                                  next page
                                                        page --
Case 1:17-cv-02161-CBA-RML Document 262 Filed 12/23/18 Page 2 of 3 PageID #: 4189


  -------------------------------------------------------------------------------X
  CS CONSTRUCTION GROUP LLC, GOOD LIVING
  MANAGEMENT LLC, 908 BERGEN STREET LLC, 901
  BUSHWICK AVENUE LLC, 106 KINGSTON LLC, 1213
  JEFFERSON LLC, GATES EQUITY HOLDINGS LLC, 1078
  DEKALB LLC, 618 LAFAYETTE LLC, 74 VAN BUREN                                       Case No.:
  LLC, 762 WILLOUGHBY LLC, 454 CENTRAL AVENUE                                       17-cv-2161 (CBA)(RML)
  LLC, 855 DEKALB AVENUE LLC, 720                                    LIVONIA
  DEVELOPMENT LLC, 853 LEXINGTON LLC, 657-665 5th
  AVENUE LLC, WILLOUGHBY ESTATES LLC, 73 EMPIRE                                    NOTICE OF
  DEVELOPMENT LLC, 980 ATLANTIC HOLDINGS LLC,                                      APPEARANCE
  325 FRANKLIN LLC, 945 PARK PL LLC, 1301 PUTNAM LLC,
  348 ST. NICHOLAS LLC, APC HOLDING 1 LLC, CSY
  HOLDINGS LLC, 53 STANHOPE LLC, 1125-1133 GREENE
  AVE LLC, 834 METROPOLITAN AVENUE LLC, 92 SOUTH
  4TH STREET, LLC, THE HOWARD DAY HOUSE LLC, 55
  STANHOPE LLC, 599-601 WILLOUGHBY LLC, 1217
  BEDFORD LLC, 1266 PACIFIC LLC, CSN PARTNERS L.P.,
  196 ALBANY HOLDINGS L.P, FULTON STREET
  HOLDNGS LLC, 100 JEFFERSON REALTY LLC, 167 HART
  LLC, 741 LEXINGTON LLC, 296 COOPER LLC, 41-49
  SPENCER LLC, CS YH CONDOS LLC, GOLD CLIFF LLC,
  MYRTLINO HOLDINGS, LLC, WILLTROUT REALTY LLC,
  SLOPE OFFICES LLC, STAGG STUDIOS LLC, AND JOHN
  DOES 1-10 AND XYZ CORPS. 1-10 SUCH INDIVIDUALS
  OR ENTITIES BEING UNKNOWN ENTITIES PRESENTLY
  IN CONTRACT TO ACQUIRE THE PARCELS OF REAL
  PROPERTY LOCATED AT 618 LAFAYETTE AVENUE,
  1018 DEKALB AVENUE, 853 LEXINGTON AVENUE AND
  657-665A FIFTH AVENUE,
                                       Defendants.
  -------------------------------------------------------------------------------X
                     - caption continued from first page -
Case 1:17-cv-02161-CBA-RML Document 262 Filed 12/23/18 Page 3 of 3 PageID #: 4190



          PLEASE TAKE NOTICE that Yitzchak E. Soloveichik of Bronstein, Gewirtz &

  Grossman, LLC hereby appears as counsel on behalf of plaintiffs Jacob Schonberg, Binyomin

  Schonberg, Binyomin Halpern, Raphael Barouch Elkaim, Yechiel Ben-David, Yaakov Ben-

  Shimon, Avraham Ben-Zimra, Rachel Ben-Zimra, Netanel Cohen-Arazi, Isaac Elkaim, Jakob

  Elkaim, David Dov Ernster, Shmuel Gabai, Nathan Gross, Abraham Joshua Grossnass, Miriam

  Chaya Lev (Ben-Simon), Avraham Yeshayahu Lev, Oved Levi, Yaakov Levin, Simha Maimon,

  Yosef Maimon, Mordechai Yaakov Meyer, Sara Meyer, Pinhas Dov Neufeld, Bertha Sara

  Schonberg, Itamar Shaya, Shimon Shenker, Yossef Shtern, Zevulun Veichelder, Elyashiv

  Menahem Weil, Yaakov Wizman, Avraham Zakuta, 908 Bergen Operations LLC, Bushwick

  Operations LLC, Kingston Operations LLC, Jefferson Operations LLC, 369 Gates Operations

  LLC, 1078 Dekalb Operations LLC, 618 Lafayette Operations LLC, 74 Van Buren Operations

  LLC, 760 Willoughby Operations LLC, 454 Central Avenue Operations LLC, 855 Dekalb

  Avenue Operations LLC, 720 Livonia Operations LLC, Slope Equities Operations LLC,

  Willoughby Estates Operations LLC, 73 Empire Development Operations LLC, 980 Atlantic

  Holdings Operations LLC, 325 Franklin Operations LLC, 853 Lexington Operations LLC, 8

  Maple Avenue Operations LLC, 348 St. Nicholas Operations LLC, 1301 Putnam Operations

  LLC and 945 Park Place Operations LLC in the above-entitled action, and requests service of all

  papers in this action.

  Dated: December 23, 2018

                                      BRONSTEIN, GEWIRTZ & GROSSMAN, LLC

                                      By:     /s/ Yitzchak Eliezer Soloveichik
                                              Yitzchak Eliezer Soloveichik (YS9703)
                                              60 East 42nd Street, Suite 4600
                                              New York, New York 10165
                                              (212) 697-6484
                                              soloveichik@bgandg.com

                                                 3
